


 
Exhibit 10.1.h


Strategic Energy Annual Incentive Plan 2006 Objectives


Amended October 31, 2006


 
Objectives
 
Weighting
 
Threshold
 
Target
 
Superior
 
Core Financial Objectives
SE Pre-tax Core Earnings
50%
     
 
Key Business Objectives
Expected future margin
15%
     
MWh under management
15%
     
 
Individual Performance
Individual performance
20%
Discretionary
Discretionary
Discretionary



Note: Specific information regarding threshold, target and superior measures is
confidential and has been removed.

